Citation Nr: 1735135	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO. 13-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for a kidney disability, as proximately related to hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The claim was remanded by the Board in December 2016 for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Hypertension, first manifested many years post-service, did not have its clinical onset during or as a result of service. 

2. As service connection for hypertension is denied herein, service connection for a kidney disability as proximately related to hypertension is denied. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7101 (Note 1) (2016).

2. The criteria for service connection for a kidney disability are not met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. Indeed, the Veteran received VCAA notice in March 2010, prior to the initial adjudication of the issue on appeal. Therefore, additional notice is not required, and any defect in notice is not prejudicial. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist a veteran in the development of the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records and VA and private outpatient treatment records. The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to service connection for hypertension is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hypertension issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in December 2016, when it was remanded for additional development. In accordance with the remand instructions, a VA examination was obtained, and a supplemental statement of the case was issued. Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Regarding the kidney disability issue, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law. Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R.
§ 3.303(b). Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology. See Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hypertension

The Veteran contends that her hypertension was incurred during or as a result of military service. Specifically, in her January 2013 VA Form 9, she stated that she incurred hypertension as a result of severe stress during service. 

At the outset, the Board notes that hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters. 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2016). Generally, to support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Veteran's service treatment records contain many blood pressure readings, as noted in the Board's December 2016 remand. In fact, throughout the Veteran's treatment records, her blood pressure was taken more than 25 times, with every reading but one found to be less than 160/90. On June 18, 1996, the Veteran's blood pressure was found to be 140/92. However, another treatment record with that same date revealed that her blood pressure was also measured to be 139/84. Subsequently, an August 1996 record revealed blood pressure of 130/88, and an October 1996 record revealed that her blood pressure was measured to be 130/62, 128/66, and 124/78. The Board notes that a separation examination is not of record; however, just before her discharge, a February 1997 record noted that her blood pressure was 130/84. 

At no time during service was the Veteran diagnosed or treated for high blood pressure or hypertension, and her service treatment records do not document two or more readings where systolic blood pressure is 160 or greater or diastolic blood pressure is 90 or greater. 

Post-service records show the Veteran's blood pressure was within normal limits at 136/80 in May 1999. Hypertension was first diagnosed in December 2001, where she reported to VA having just been diagnosed with the disability. A record at that time revealed her blood pressure to be 182/118 and 180/112. 

An August 2009 private treatment record diagnosed the Veteran with hypertensive urgency, and a March 2010 private treatment record noted malignant hypertension as well as a family history of hypertension. The remainder of the medical records from that day forward document consistent treatment for hypertension, but are silent as to the etiology of the disability. 

The Board notes that in a July 2011 statement, the Veteran acknowledged that her hypertension was first diagnosed during VA outpatient treatment. 

Upon VA examination in March 2017, the examiner noted the normal blood pressure readings during service, the normal blood pressure found during 1999 VA treatment and the first demonstration of hypertension well after discharge in 2001. The examiner concluded that it is less likely than not that the Veteran's hypertension began within one year of discharge from military service and, therefore, her hypertension is unrelated to military service. 

At the outset, the Board notes that the Veteran's hypertension was not demonstrated until more than three years after discharge, and certainly not within the first year following discharge from military service. Therefore, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a) (2016). 

While the Board acknowledges the Veteran's contention that there may be a connection between stress during military service and the incurrence of hypertension, she is not competent to render such an opinion. To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which she has not been shown to possess. See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Moreover, the fact that her blood pressure was found to be within normal limits all throughout her service and for several years thereafter weighs significantly against her claim. 

The Veteran has not submitted competent evidence that hypertension was incurred during or due to service. In fact, the only competent evidence of record is the opinion of the VA examiner, which is against the claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for hypertension. Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Kidney Disability

Throughout the claim, including in the March 2010 application for service connection, June 2011 notice of disagreement, and January 2013 VA Form 9, the Veteran has claimed that her kidney disabilities were caused or aggravated by her hypertension. She has, thus, limited her claim to proximate service connection. 

Service connection is provided for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310 (2016). As a prerequisite for proximate service connection, the underlying disability causing or aggravating another disability must be service-connected. 

In this case, as hypertension is not service connected, service connection for a kidney disability is denied as a matter of law. Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for hypertension is denied. 

Service connection for a kidney disability is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


